Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 9-26 are pending.  Claims 10, 13, 16, 19, 22 and 25 are the subject of this NON-FINAL Office Action.  Claims 11-12, 14-15, 17-18, 20-21, 23-23 and 26 are withdrawn.  This is the first office action on the merits.

Election/Restrictions
Applicant’s election without traverse of the primer set species of SEQ IDNOS: 3-4 in the Reply filed 01/21/2021 is acknowledged.  Thus, the requirement for election of species is hereby made FINAL.  Claims 11-12, 14-15, 17-18, 20-21, 23-23 and 26 are withdrawn.


Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10, 13 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 


    PNG
    media_image1.png
    224
    645
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    223
    548
    media_image2.png
    Greyscale

Combining two natural sequences fails to add significantly more to the natural sequences themselves such that they are markedly different from natural sequences.
	Claim 13 fails to add additional structural features to the products of claim 10; thus, claim 13 is rejected for the same reasons as claim 10.
As to claim 16, this is the mere use of the natural sequences which fails to add significantly more.
Thus, claims 10, 13 and 16 are ineligible subject matter under Section 101.

Claim Rejection - 35 USC § 112(d) – Failure to Further Limit/Improper Dependent Claim


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
Claim 13 recites “wherein the cephalopods are cuttlefish, octopus, and squid,” which only states the species of cephalopods that the primers of claim 10 are intended to be used to barcode.  In other words, claim 13 fails to recite a further structural feature of the primers of claim 10.
Claim 22 recites “the primer pair . . . is annealed optimally at 50°C,” which only states a characteristic of the already-recited primer pair of claim 22.  IN other words, claim 22 fails to recite a further method step of claim 19.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10, 13, 16, 19, 22 and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor the applicant regards as the invention.  
	Claim 10 is confusing because the transitional phrase “as shown in” is not clear.  Claim 10 states “the primer pair is as shown in SEQ ID NO: 3, and a sequence of the downstream primer is as shown in SEQ ID NO: 4.”  The specification does not define this transitional phrase.  This is not a standard transitional phrase with known meaning.  MPEP § 2111.  Thus, it is not clear the metes and bounds of “as shown in.”
	Claim 16 is confusing because attempts to claim a process without setting forth any steps involved in the process.  MPEP § 2173.05(q).  Claim 16 states “Use of the DNA barcoding primer pair according to claim 10 in identifying cephalopods, wherein the cephalopods are cuttlefish, octopus, and squid.  Thus, it is not clear the steps in this method.
	Claim 19 is confusing because it recites the following phrases without antecedent bases:
“the resulting sequence” in lines 3-4; no resulting sequence previously recited;
“the sequence” in line 4; not clear what sequence is meant;
“the database” in line 4; no database previously recited;
“the test sample” in line 5; no test sample previously recited.
	In claim 25, the following phrase is confusing: “in the step of sequencing the
amplification product, PCR amplification primers are used for the primer pair consisting instead of, (b) with or (c) in a later step hybridized to a sequence within SEQ ID NO: 3-4.

Allowable Subject Matter Over prior Art
SEQ ID NOS: 3-4 are novel primer set.  The closest prior art fails to teach or suggest this primer set.  Instead, as acknowledged by Applicants in the Specification (Table 2) the closest prior art teaches 12S rRNA barcoding primers that amplify a different region of 12S from the instant primers.  Other prior art teaches Hierodula formosana mitochondrial genome which includes 12S sequences of SEQ ID NO: 3-4 (CN107974507; CN105506103), but fails to teach or suggest the specific primer pair SEQ ID NO: 3-4.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/AARON A PRIEST/Primary Examiner, Art Unit 1637